Exhibit 10.01

SECURED CONVERTIBLE NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”) NOR UNDER ANY STATE SECURITIES LAW AND MAY NOT BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED UNTIL (1) A REGISTRATION
STATEMENT WITH RESPECT THERETO IS EFFECTIVE UNDER THE ACT AND ANY APPLICABLE
STATE SECURITIES LAW OR (2) THE COMPANY RECEIVES AN OPINION OF COUNSEL TO THE
COMPANY OR OTHER COUNSEL TO THE HOLDER OF SUCH NOTE (WHICH OTHER COUNSEL IS
SATISFACTORY TO THE COMPANY) THAT SUCH NOTE MAY BE PLEDGED, SOLD, ASSIGNED,
HYPOTHECATED OR TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT UNDER
THE ACT OR APPLICABLE STATE SECURITIES LAWS AND (3) THE COMPANY APPROVES OF SUCH
PROPOSED PLEDGE, SALE, ASSIGNMENT, HYPOTHECATION OR TRANSFER. INVESTORS SHOULD
BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

 

U.S. $4,000,000.00    Date: December 22, 2015    Pittsburgh, Pennsylvania

In consideration of the execution of this Secured Convertible Note (“Note”)
hereunder, BLU Autoworks LLC, a Delaware limited liability company (the
“Company”), hereby promises to pay to the order of Deer Valley Corporation, a
Florida corporation (the “Holder”), the principal amount of up to Four Million
and 00/100 Dollars ($4,000,000.00) (borrowed by the Company by the Holder in one
or more tranches as agreed between the Company and the Holder) together with
interest thereon calculated from the date of issuance set forth above.

1. Interest. Interest on the unpaid, unconverted borrowed principal amount under
this Note plus unpaid interest accrued thereon (compounded annually) shall
accrue at the rate of five percent (5.0%) per annum (computed on the basis of a
360-day year and the actual number of days elapsed in any year) (the “Initial
Interest Rate”), commencing on the date of such borrowing; provided, in the
event that an Event of Default (as defined in Section 3 hereof) has occurred,
interest shall accrue at the Initial Interest Rate plus three percent (3%) per
annum for each period for which such Event of Default continues (“Default
Interest Rate”) until such Event of Default has been cured.

2. Payment of Principal and Interest.

(a) Scheduled Payment; Maturity. Provided the Conversion shall not have occurred
pursuant to the Holder’s Conversion rights hereunder, the Company shall pay the
principal amount outstanding under this Note and accrued and unpaid interest
thereon, if any, to the Holder on the date which is the earlier of: (i) June 30,
2016 or (ii) the execution of the Italian Agreement (defined in Section 12
hereof) (such earlier date, the “Maturity Date”), as the same may be extended by
the mutual agreement of the Company and the Holder.



--------------------------------------------------------------------------------

(b) Conversion. Upon conversion of the entire outstanding principal amount of
this Note plus all accrued and unpaid interest thereon into a membership
interest in the Company in accordance with Section 4 hereof (the “Conversion”),
this Note shall be deemed cancelled and shall be deemed paid in full and the
Company shall have no further obligation to the Holder (other than the
obligation to issue the membership interest into which this Note has been
converted).

(c) No Cash Prepayment. The outstanding principal amount of, and accrued but
unpaid interest on, this Note shall not be repaid by the Company in cash prior
to the Maturity Date (except upon a liquidation event or as otherwise expressly
set forth herein) without the written consent of Holder.

3. Events of Default. For purposes of this Note, an “Event of Default” shall
have been deemed to have occurred if:

(a) the Company makes an assignment for the benefit of creditors or admits in
writing its inability to pay its debts generally as they become due; or an
order, judgment or decree is entered adjudicating the Company bankrupt or
insolvent; or any order for relief with respect to the Company is entered under
the U.S. Federal Bankruptcy Code; or the Company petitions or applies to any
tribunal for the appointment of a custodian, trustee, receiver or liquidator of
the Company, or of any substantial part of the assets of the Company, or
commences any proceeding (other than a proceeding for the voluntary liquidation
and dissolution of any subsidiary) relating to the Company under any bankruptcy
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation law of any jurisdiction; or any such petition or application is
filed, or any such proceeding is commenced, against the Company and either
(A) the Company by any act indicates its approval thereof, consent thereto or
acquiescence therein or (B) such petition, application or proceeding is not
dismissed within sixty (60) days;

(b) the Company fails to pay any sum when due under this Note within ten
(10) business days after the same becomes due and payable; or

(c) the Company fails to observe or perform any material covenant or agreement
set forth in this Note (except a default in the payment of money) or the
Security Agreement within thirty (30) days after written notice thereof is
received by the Company.

If an Event of Default specified in this Section 3 occurs, then the aggregate
principal amount of this Note (together with all accrued but unpaid interest
thereon) shall become immediately due and payable without any prior notice,
presentment, demand or any action on the part of the Holder, and the Company
shall immediately pay to the Holder all amounts due and payable with respect to
this Note.

4. Conversion.

(a) Subject to the terms and conditions of this Note, at any time after or
simultaneously with the execution of the Italian Agreement, upon five (5) days’
prior written

 

- 2 -



--------------------------------------------------------------------------------

notice (the “Conversion Notice”), the Holder may convert all of the then
outstanding principal amount of this Note plus all accrued and unpaid interest
thereon (subject to Section 5 hereof) into a membership interest in the Company
which membership interest shall entitle the Holder to receive, upon liquidation
of the Company, shares of Tua Autoworks Holdings S.à.r.l. (“Tua Luxembourg”)
equal to 5.74% of the outstanding capital shares of Tua Luxembourg as calculated
immediately after such conversion (the “shares of Tua Luxembourg”), or, if the
Holder elects to request an Independent Valuation Analysis (as defined below),
such percentage of the shares of Tua Luxembourg as determined by an Independent
Valuation Analysis.

(b) The Company shall provide written notice (the “Italian Agreement Notice”) to
the Holder not later than ten (10) days prior to the execution of the Italian
Agreement. The Italian Agreement Notice shall contain the material terms and
conditions of the Italian Agreement and the intended signing date of the Italian
Agreement.

(c) The Conversion of this Note shall be deemed to have occurred as of the close
of business on the Conversion Date; and at such time, the rights of the Holder
of this Note as such Holder shall cease, and the person or persons in whose name
or names any certificate or certificates for shares of Tua Luxembourg are to be
issued upon such conversion shall be deemed to have become the holder or holders
of record of the shares of Tua Luxembourg represented thereby.

(d) As soon as possible after the Conversion Date (but in any event within
thirty (30) business days thereafter), the Company shall deliver to the Holder a
certificate or certificates representing the number of shares in Tua Luxembourg
issuable by reason of the conversion of this Note in the name of Holder.

(e) The issuance of certificates for shares of Tua Luxembourg upon conversion of
this Note (if any) and liquidation of the Company shall be made without charge
to the Holder for any issuance tax in respect thereof or other cost incurred by
the Company in connection with such conversion and the related issuance of the
shares of Tua Luxembourg.

(f) The Company shall assist and cooperate with the Holder with respect to any
governmental filings or governmental approvals prior to or in connection with
the conversion of this Note (including, without limitation, making any filings
required to be made by Tua Luxembourg or the Company).

(g) All shares of Tua Luxembourg shall, when issued, be duly and validly issued,
fully paid and non-assessable and free from all taxes, liens (other than liens
imposed by or through the Holder and restrictions on transfer under Federal and
state securities laws) and charges. The Company shall take all such actions as
may be necessary to assure that all such shares of Tua Luxembourg may be so
issued without violation of any applicable law or governmental regulation.

(h) As soon as possible after written request of the Holder, the Company, at its
expense, shall engage a qualified business appraiser mutually selected by the
Company and the Holder to appraise the value of Tua Luxembourg (an “Independent
Valuation Analysis”).

(i) Upon written request of the Holder, the Company and Tua Luxembourg shall
provide such additional information to which the Company reasonably requests
concerning the Company, Tua Luxembourg, and related entities.

 

- 3 -



--------------------------------------------------------------------------------

5. Liquidation Preference; Subordination.

(a) In the event of a liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, and occurring prior to any Conversion, the
Company intends that the Holder will receive a preference equal to the amount
the borrowings by the Company under this note plus accrued interest in the
liquidation, dissolution or winding up of the Company ahead of all other holders
of debt of the Company except for Blu Investors LLC, which shall have priority
over the obligation provided for herein with respect to a principal balance of
$235,000 plus accrued interest (with the holder and Blu Investors subject to
Section 5(b) below) and equity holders in the Company.

(b) Upon written request by the Company and provided that the Company is not in
breach of any of its obligations under this Note, the Holder shall execute and
deliver any and all documents necessary or appropriate to subordinate its
payment rights and security interests under this Note to Superior Debt of the
Company. For purposes of this Note, the term “Superior Debt” shall mean a
borrowing from a bank or other financial institution regularly engaged in
lending transactions, in any principal amount, for purposes of working capital
(including without limitation equipment purchases) used in the ordinary course
of the Company’s business.

6. Cancellation. After all principal and accrued interest at any time owed on
this Note has been paid in full or, upon the conversion of this Note into shares
of Tua Luxembourg pursuant to Section 4 hereof, this Note shall be surrendered
to the Company for cancellation and shall not be reissued.

7. Amendment and Waiver. This Note may only be amended, modified or supplemented
by an agreement in writing signed by the Company and the Holder. Any of the
terms of this Agreement may be waived, only by a written document signed by the
party or parties waiving compliance.

8. Payments. All payments to be made to the Holder shall be made in the lawful
money of the United States of America in immediately available funds or by
certified check, at the option of the Company.

9. Place of Payment. Delivery of this Note, principal and interest, when and if
made, or shares of Tua Luxembourg, if and when this Note is converted, shall be
made to the Holder at the following address:

Deer Valley Corporation

205 Carriage Street

Guin, AL 35563

Attn: J. Steven Lawler

 

- 4 -



--------------------------------------------------------------------------------

10. Business Days. If any payment is due, or any time period for giving notice
or taking action expires, on a day which is a Saturday, Sunday or legal holiday
in the Commonwealth of Pennsylvania, the payment shall be due and payable on,
and the time period shall automatically be extended to, the next business day
immediately following such Saturday, Sunday or legal holiday, and interest shall
continue to accrue at the required rate hereunder until any such payment is
made.

11. Costs of Enforcement. In the event any action is taken to enforce the rights
of the Holder, in addition to such other relief as may be granted, the Company
shall be responsible for all reasonable costs and expenses, including reasonable
attorneys’ fees incurred in such action unless such action is without merit.

12. Definitions. The following terms used in this Note shall have the following
meanings (and any of such terms may, unless the context otherwise requires, be
used in the singular or the plural depending on the reference):

“Conversion Date” means the date of the occurrence of the Conversion.

“Italian Agreement” means the closing of the transaction contemplated by a
Development Agreement between a subsidiary of Tua Luxembourg and the Government
of Italy related to the establishment and financing of automotive manufacturing,
assembly and retail operations in Italy.

“Security Agreement” means that certain Security Agreement by and between the
Company and the Holder dated as of the date hereof.

13. Miscellaneous. The rights and obligations under this Note shall be binding
upon and inure to the benefit of the Company and the Holder hereof and its
respective successors and assigns; provided, however, that the Company may not
assign this Note without the prior written consent of the Holder and the Holder
may not assign this Note except in accordance with Federal and state securities
laws and regulations. This Note shall be construed in accordance with and
governed by the laws of the State of Delaware (without regard to its conflict of
laws principles).

[Signature Page Follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed and delivered this Note as of the
date first written above.

 

COMPANY: BLU Autoworks LLC By:  

s/ Anthony J. Bonidy

Name:   Anthony J. Bonidy Title:   Manager

 

Accepted and agreed: HOLDER: Deer Valley Corporation By:  

J. Steven Lawler

Name:   J. Steven Lawler Title:   Vice President – Finance Tua Autoworks
Holdings S.à.r.l. (as to the conversion rights) By:  

s/ Anthony J. Bonidy

Name:   Anthony J. Bonidy Title:   Manager

[Signature Page to BLU Autoworks Secured Convertible Note]